Citation Nr: 1236664	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  03-06 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to a compensable rating for scar, shell fragment wound, left posterior thigh with muscle damage (left thigh disability). 

4.  Entitlement to an increased rating for a right ankle disability, rated as 10 percent disabling prior to September 13, 2005, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1940 to July 1945.  His claims folder has been rebuilt. 

This matter came to the Board of Veterans' Appeals (Board) from July 2000 and June 2002 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the benefits currently sought on appeal. 

In December 2007, the Board denied entitlement to the benefits currently sought on appeal.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an April 2009 Joint Motion for Remand (JMR), the Court vacated the December 2007 Board decision and the issues were remanded for readjudication consistent with the JMR.  In January 2010, the Board remanded the claims for additional development.  In April 2011, the Board denied the claims for service connection and remanded the claims for increased ratings.  In November 2011, the Court vacated the April 2011 decision and remanded the service connection claims in accordance with a JMR.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for a right ankle disability and left thigh disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right knee disability first manifested many years after separation from service, and the preponderance of the credible evidence is against a finding that a current right knee disability is related to service or was caused or aggravated by the service-connected right ankle disability or left thigh disability.

2.  A left knee disability first manifested many years after separation from service, and the preponderance of the credible evidence is against a finding that a current left knee disability is related to service or was caused or aggravated by the service-connected right ankle disability or left thigh disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in the Veteran's active duty service, nor may it be presumed to have been so incurred, and a right knee disability was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101 , 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011). 

2.  A left knee disability was not incurred in the Veteran's active duty service, nor may it be presumed to have been so incurred, and a left knee disability was not caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101 , 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in March 2005.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Although this notice was delivered after the initial denial of the claims, the AOJ subsequently readjudicated the claims based on all the evidence in May 2007, without reference to prior adjudications.  Thus, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.  The VCAA letter has clearly advised the Veteran of the evidence necessary to substantiate his claims.  In addition, in May 2007, the Veteran was given notice in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While the May 2007 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2007 letter was issued, the Veteran's claims were readjudicated in the May 2007 and February 2011 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the January 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran's claims file was lost and has since been rebuilt.  While some documents were capable of being replaced, e.g., a July 2000 rating decision and VA outpatient clinical records, not all documents previously of record could be duplicated, like the service treatment records.  VA has sought treatment records, however, from all sources identified, and those available have been associated with the claims folder.  The JMR indicated that there was no evidence in the record which demonstrated VA efforts to reconstruct the Veteran's claims folder or whether VA attempted to get any morning reports or service treatment records.  The Board has received from the Veteran copies of two morning reports dated in 1944.  Copies of morning reports were associated with the claims folder in or about June 2010 and will be discussed in detail below.   
Additionally, the evidence of record contains VA and private treatment records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  The RO confirmed that the Veteran was receiving Social Security Administration payments due to age rather than to disability.  VA examinations were conducted in July 2001, September 2007, and August 2010.  In June 2012, the Board received an opinion from a specialist at the Veterans Health Administration.  The examination reports and opinions obtained are thorough and contain sufficient information to decide the service connection issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issues on appeal and elicited testimony about the etiology of the knee disabilities.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issues on appeal.

II. Analysis

The Veteran seeks service connection for a bilateral knee disability that he contends is the result of his paratrooper duties during World War II.  Specifically, he asserts that the 31 parachute jumps he undertook while in combat affected his knees upon landing and have caused pain since that time.  Alternatively, he contends that his bilateral knee arthritis was caused or aggravated by his service-connected shrapnel wound to the left thigh and residuals of a fracture to the right ankle.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a) . 

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Regarding an in-service event or injury, the Veteran has reported specifically that his knees were injured on his jump into Normandy in 1944 and in a training jump in Rheims, France in 1945; and, he has testified to taking approximately 31 jumps which he believes contributed to his knee problems.  He also submitted buddy statements, testifying to the fact that he hurt his knees in hard landings.  Morning reports associated with the record contain entries that the Veteran was "slightly injured in action" in June 1944 and was hospitalized; he was a battle casualty in July 1944; and, was "slightly wounded in action" in October 1944.  Such reports, however, do not document the specifics injuries.  The Veteran's representative submitted arguments regarding the parachute technology at the time of the Veteran's service, as well as the "primitive landing techniques" used then.  Regardless, however, it is noted that a combat veteran's assertions of an event during combat are to be presumed true if consistent with the time, place, and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Veteran's DD Form 214 reflects that he received the Combat Infantryman Badge (CIB) and Purple Heart for his service in WWII.  Based on these factors, the Board finds that the Veteran is a combat veteran and his assertions as to his knee injuries during his parachute jumps are presumed true as they are consistent with his service.  The question then remains, therefore, is whether any current knee disability is related to that service. 

The medical evidence reflects that beginning in at least July 1999 and June 2000, X-ray examination found osteoarthritis of the knees, more marked on the right.  Medical records prior to 1999 are unavailable.  The 1999 records demonstrate his report that he had suffered from knee pain for several years.  He denied a history of trauma to the knees.  

In October 2000, a private physician stated that he had treated the Veteran for a history of osteoarthritis of the knees.  The Veteran had been a parachute jumper and had performed many jumps, over thirty.  He now had considerable osteoarthritis of the knees that had failed conservative therapy with traditional anti-inflammatories.  

On July 2001 VA examination, the Veteran reported pain in his knees since service that had become worse in the previous four to five years.  Examination showed no instability.  There was normal flexion of the knees.  He walked with a cane.  There was poor heel and toe rising.  There was swelling and crepitus of both knees.  The examiner concluded that the Veteran's knee disabilities were not directly related to his service-connected disabilities but were rather due to his age and the normal course of time.  In November 2001, the Veteran underwent a total left knee replacement.

On September 2007 VHA opinion, based upon review of the claims file and the Veteran's statements as to the injuries in service, an orthopedic surgeon found that the Veteran's current osteoarthritis was less than likely related to his stated injuries to his knees in service.  His reasoning was that if the Veteran had traumatic arthritis from his WWII jumps, he would not have been able to serve over a 21 year career with the New York City Police Department without incident.  In all, the surgeon found that the normal effects of aging were more likely the cause of the Veteran's bilateral knee arthritis. 

In response to this opinion, in correspondence received in October 2007, the Veteran indicated that he was stationed at a desk job for the last nine years of his police career, and therefore his knees were not stressed, and consequently, the physician's opinion was flawed.  Prior to that, however, in his December 2004 hearing before the undersigned, the Veteran testified under oath that he had no serious injuries to his knees during the entire length of his police career, apart from one instance of swelling, and that it was not until 1996 that he found it necessary to seek treatment. 

In December 2007, a private physician reviewed the Veteran's file, to include his history of parachute jumps with hard landings.  The physician explained that many factors increase the chance of developing osteoarthritis, such as injury, heredity, joint overuse (e.g., repeated bending of the knees), and age.  She also cited a study of paratroopers that found that of the injuries sustained, 80 percent were to the lower extremities, with the most common injury being to the ankle, and that "[o]nly 14 percent of the injured troopers suffered severe injuries (fractures, knee ligament ruptures)."  She noted that the Veteran had numerous parachute jumps carrying heavy equipment and subsequently developed degenerative joint disease of the knees.  Without further discussion, she concluded that it was as likely as not that his paratrooper activities contributed to his bilateral knee condition. 

In May 2009, the Veteran's private physician submitted a statement that the Veteran had arthritis/history of fracture of right ankle from parachuting and shrapnel to both legs.  He had needed a left knee replacement and now his hips and lumbar spine had worn out.  The physician checked a box that his disabilities were more likely than not related to his military service or secondary to a service-connected disability. 

On August 2010 VA examination, the Veteran reported having bilateral knee pain that began in the 1990s and slowly progressed.  His right ankle had also become progressively worse, with very little movement in the recent years.  He used a cane due to his right ankle disability.  He had pain, stiffness, and giving way of the knees.  He had knee effusions.  Physical examination showed an antalgic gait.  The right ankle showed effusion, tenderness, abnormal motion, and guarding of movement.   He could not actively flex his right ankle.  The left knee was tender, and the right knee was tender with abnormal motion and guarding of movement.  With regard to the left thigh, the Veteran reported that throughout the years, he would experience a pins and needles sensation and minor discomfort due to shrapnel wound and retained shrapnel in the left thigh.  Examination showed no evidence of residual muscle damage or neurological injury related to the left thigh.  The VA physician stated that although it is likely that his parachute jumps had contributed to his degenerative joint disease, there was no way that this was a 50 percent probability.  The VA physician reviewed the opinions and agreed totally with the September 2007 VA opinion and his rationale.  Although the private examiner did not see the Veteran, her opinion does not suggest a 50 percent probability but rather a contribution from his parachute jumps.  She did not note the history of his post service work which is essential for an opinion.  The VA physician acknowledges a favorable opinion from another private examiner but it contains no rationale and makes no mention of the onset of knee pain and degenerative joint disease in relationship to his separation from service and other work he performed for the next 50 plus years before his knee problems surfaced.  The VA physician opined that it was more likely that the knees were age related since their clinical onset began 50 plus years after separation when the Veteran was in his mid-70's.  Thus, the Veteran's degenerative joint disease of both knees was less likely as not caused by or a result of active service.  

In June 2012, a VHA orthopedic specialist reviewed the Veteran's record and determined that it was less likely than not that the Veteran's service-connected shrapnel wound to the left thigh and/or the residuals of a fracture to the right ankle had aggravated the Veteran's right and/or left knee disabilities.  The physician explained that the Veteran had injured his ankle and thigh prior to 1945 and then worked as a police officer for 21 years, similarly to the August 2010 VA examiner.  The examiner also found it to be significant that his knee osteoarthritic complaints became prominent in the 1990s.  Those symptoms were thus certainly compatible with osteoarthritis, which was due to age and not due to the service injuries.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  However, "[a] properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier of fact should consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See also, Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

From the evidence, it can be determined that the Veteran sustained injuries to his knees during his parachute jumps during service.  However, the objective medical evidence does not reflect that he sought post-service treatment for his knee problems until 1996, thus more than fifty years after service.  Service connection has been in effect for his ankle and thigh disabilities since 1949 and the rebuilt claims folder reflects that he has sought increased ratings since that time but it was not until over 50 years later that he sought compensation related to his knees.  The Veteran is competent to claim that his knees were symptomatic since service, but he never mentioned knee problems when filing and re-filing claims regarding his service-connected disabilities, when he was aware of the compensation program.  The claim that knee disability persisted over this period is not credible.  The post-service evidence lacks a continuity of subjective and objective symptomatology.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  In this regard, the Board notes first that the absence of any evidence of a bilateral knee disability for over fifty years after discharge from service, or of persistent symptoms related to the knees between service-discharge until 1996 and thereafter constitutes negative evidence tending to disprove the claim that the Veteran developed these disabilities as a result of his in-service injuries.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  The lack of any evidence of continuing knee symptomatology for over a half-century between the period of active duty and the evidence showing bilateral knee disabilities is itself evidence which tends to show that his disabilities were not incurred as a result of service.  Moreover, there is no medical evidence showing that his knee arthritis manifested to a degree of 10 percent or more within one year from the date of separation from active service, and therefore service connection for bilateral knee disability may not be presumed to have had its onset in service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-(2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

The opinions of record each addressed the Veteran's combat paratrooper activities and hard landings.  Each also addressed the current diagnoses referable to his knees.  The private reviewer, however, left out one critical fact in her determination, that is, that the Veteran had a more than twenty year career as a police officer without incident to his knees.  Although the Veteran reported that the last nine years of his career was at a desk, it is logical to conclude that the first thirteen years directly after service were not.  Yet, he testified as to having no major knee problems during his police career, and the evidence confirms this, showing that he first sought treatment for such problems, at the earliest, in the mid-1990s, more than fifty years after service. 

Because the private opinion does not address this significant lapse in time, it is less probative of the issue of etiology than the VA opinions that do.  The chosen profession of the Veteran for that period is a considerably active one.  That an orthopedic surgeon and VA physician who reviewed all the facts found it reasonable to assume that if chronic knee disability occurred in service, it would have an effect on a twenty year police career, is more probative.  Both VA examiners were aware of the Veteran's paratrooper activities during service but also gave consideration to his post-service occupation and a lack of continuity of symptomatology in offering negative etiological opinions.  As such, the evidence is not in balance.  Instead, the preponderance of the evidence is found to be against a medical nexus, and thus the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Direct service connection for bilateral osteoarthritis of the knees is not warranted. 

It has been suggested that the VA orthopedic surgeon did not appear to address all of the Veteran's parachute jumps, but only addressed two of the jumps in which the Veteran sustained injuries.  The Board notes that the VA orthopedic surgeon did acknowledge the 31 parachute jumps taken by the Veteran in preparing an etiological opinion but the Board cannot speculate as to whether the other jumps were appropriately considered in offering the opinion.  The fact remains, however, that the VA orthopedic examiner was fully aware of the Veteran's in-service and post-service medical history based on a review of the record.  In any event, a second opinion was rendered by the August 2010 VA examiner and such examiner specifically acknowledged the 31 parachute jumps; however, a negative etiological opinion was proffered as detailed hereinabove. 

The Veteran's representative has argued that the initial VA opinion is less probative of the issue of etiology than the private opinion it sought, because the VA opinion indicates that if the Veteran's service records were available and showed significant injury, perhaps a different opinion would be rendered.  By citing to Perman v. Brown, 5 Vet. App. 237 (1993), it appears that the representative is arguing that the opinion is therefore speculative and that the physician has not, in fact, offered an opinion at all.  The brief further argues that the VA opinion ought not to be considered because the Veteran's service treatment records were not available for review. 

These arguments are flawed in two respects.  First, the VA orthopedic surgeon relied on all available information, to include the correctly presumed fact that the Veteran sought treatment for knee pain due to hard landings on jumps, as well as the Veteran's post-service history.  On these facts, he formed the opinion that the Veteran's arthritis was more likely due to his age, rather than any injury in service, primarily because the Veteran was able to remain a police officer for 21 years without incident involving his knees.  The surgeon's statement that other facts, if brought to light, may change his opinion does not alter his definitive conclusion that on the information available, a nexus to service is unlikely.  This is so particularly in light of there being no dispute referable to the Veteran's knee injuries in service. 

Second, the Veteran's service treatment records were lost prior to any physician rendering an opinion.  Thus, all physicians relied upon the same presumed facts about service in reaching the stated conclusions.  It is disingenuous to argue that one opinion is less credible than another on the basis that one did not have the benefit of review of the service treatment records, when clearly none of the physicians had the benefit. 

Lastly, the May 2009 private opinion that the Veteran's disabilities were related to service is of little to no probative value as the opinion does not address which disabilities were considered to be related to service nor does it provide any rationale whatsoever to support the conclusion reached.

With regard to entitlement to service connection for the right and left knee disabilities on a secondary basis, the Board finds that the evidence weighs against that claim as well.  The 2012 VHA examiner, a specialist in the field of orthopedics, found such a relationship to be unlikely.  In so finding, the examiner reviewed the claims file and took into consideration the type and kind of the Veteran's right ankle and left thigh disabilities, as well as the date and circumstances of those injuries.  The examiner also considered the timeline of development of the bilateral knee osteoarthritis.  From that review, the examiner determined that the Veteran's right and left knee disabilities were more likely related to aging rather than to either service-connected injury, either by theory of causation or aggravation.  This opinion comports with the previous September 2007 and August 2010 VA opinions of record.  All three opinions are definitive in concluding that the Veteran's right and left knee osteoarthritis was caused by aging.  The 2012 VHA opinion adds to those previous opinions in finding that the bilateral knee osteoarthritis was therefore a process that was unrelated to the service-connected right ankle and left thigh disabilities.  Thus, the theory of aggravation has been considered in this case.   To that point, the June 2012 VHA examiner was asked specifically if there was any evidence that the service-connected right ankle and left thigh disabilities had aggravated the knee disabilities.  After reviewing the record in its entirety, the examiner found that such a theory was less likely than not.  Significantly, the overwhelming viewpoint in this case, and the one the Board finds the most probative for reasons explained, is that the Veteran's right and left knee disabilities were caused by osteoarthritis due to aging and thus are not related to, caused by, or aggravated by the service injuries or any service-connected disability.  Also of importance, there is no probative opinion finding that the service-connected disabilities aggravated the knee disabilities.  Nor does the medical evidence suggest such to be the case.

The Board has considered the Veteran's contention that a relationship exists between his current bilateral knee disability, his in-service injuries, and his service-connected disabilities.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral knee disabilities and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service knee complaints and his current manifestations of right and left knee disabilities, as well as the onset of those disabilities, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his knee symptomatology and his service and service-connected disabilities.  In contrast, the VHA and VA examiners' took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses, the post-service right ankle and left thigh disabilities, as well as the current nature of his knee disabilities.  The Board places the greatest weight on the VA and VHA opinions, as described above, finding that those opinions outweigh the Veteran's lay contentions. 

In sum, the Board is left with no documented complaints or findings of bilateral knee disability until over a half century after service, and two medical opinions to the effect that such bilateral knee disability is not etiologically related to service.  The Board also has a negative opinion that the Veteran's knee disabilities were not caused or aggravated by his service-connected right ankle and left thigh disabilities.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claims of service connection for right and left knee disabilities. 


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

A remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). 

An April 2009 JMR vacated the Board's decision with respect to entitlement to increased ratings for a right ankle disability and a left thigh scar with muscle damage, status post shrapnel wound, because it was necessary to clarify whether the Veteran had been in receipt of a 10 percent rating for either of those disabilities since 1949 and at the time that his claim for increased rating was received in March 2000.  Such is necessary to determine because if the Veteran was in receipt of a 10 percent rating for the left thigh scar in 2000, than his disability was reduced to 0 percent without proper notice.  On the other hand, if the Veteran was in receipt of a 10 percent rating for the right ankle disability, it is possible that the RO would have assigned a higher rating based upon June 2000 VA examination which was determined to show a worsening disability.  Thus, it is imperative that the RO attempt to determine the disability rating assigned from 1949 to 2000 for each disability, and to adjudicate the Veteran's claim accordingly in compliance with the 2009 JMR.  If it is not possible to determine this information, that finding must be documented.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Verify the disability ratings and effective dates assigned since 1949 to the service-connected shrapnel wound of left thigh and residuals of right ankle fracture.  Determine whether the Veteran was in receipt of a 10 percent rating for either disability at the time of the July 2000 rating decision.  In doing so, the RO should review the current record, including any submissions from the Veteran, to include the February 1950 and August 1981 correspondence, and the rating decisions of record, and reconcile the apparent conflict.  If it is not possible to determine the previous ratings, that finding must be documented in the record.

2.  After completion of the above, review the expanded record and readjudicate the increased rating issues in appellate status, including whether any notice or change in rating is necessary.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas J. Dannaher
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


